Citation Nr: 1423442	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  07-39 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii



THE ISSUE

Entitlement to service connection for a right leg disability, to include as secondary to service-connected diabetes mellitus.



REPRESENTATION

Appellant represented by: [redacted], daughter 



ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from May 1955 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

In April 2011, the Board remanded the claim for additional development.

In January 2012, the Board denied the claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  

In a January 2014 Memorandum Decision, the Court vacated the January 2012 Board decision and remanded the matter back to the Board for development.

In February 2014, the Veteran revoked previous representation and appointed his daughter as his representative via VA Form 21-22a, pursuant to the provisions of 38 C.F.R. § 14.630.   The appointment was timely made within 90 days of notice of certification of the appeal to the Board, in accordance with 38 C.F.R. 20.1304.  The Board recognizes the change in representation.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In the January 2014 Memorandum Decision, the Court determined that service connection as secondary to service-connected diabetes mellitus must be addressed.  Remand for a medical opinion in this regard is necessary.

Additionally, the Court stated that the Board should address whether there are any outstanding service treatment records or post-service treatment records.  The Veteran contends there are both, but other than an August 2013 VA Form 21-4142 indicating treatment at the Guam CBOC, has not specifically identified these records.  A letter soliciting this information should be sent.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran and his representative VCAA notice under 38 U.S.C.A. §5103(a) and 38 C.F.R. § 3.159(b) that includes an explanation of what information or evidence is needed to substantiate a secondary service connection claim.  

The letter should also request that Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal.

All records and/or responses received should be associated with the claims file.  If no records can be obtained, VA's efforts must be documented for the record.

2.  The RO should associate with the claims file all treatment records pertaining to the Veteran from the Guam CBOC.  If no records can be obtained, VA's efforts must be documented for the record.

3.  The RO/AMC should request all outstanding service treatment records from the National Personnel Records Center and/or any other appropriate government records repository.  If no records can be obtained, VA's efforts must be documented for the record.

4.  The Veteran should be afforded a VA examination to address the nature and likely etiology of his right leg disability.

The examiner is to be provided access to the electronic claims files.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  

The examiner is asked to offer comments and an opinion addressing it is at least as likely as not that any right leg disability was caused or aggravated (permanently made worse) by Veteran's service-connected diabetes mellitus.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  More specifically, is there a diabetic neuropathy?

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

5.  The Veteran is to be notified that it is his responsibility to report for any VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

6.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the appellant and his representative should be furnished a SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



